Citation Nr: 0909615	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-38 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for urinary cancer, 
claimed as secondary to ionizing radiation exposure.

2. Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

VCAA notice

After a review of the record, and in light of the history of 
this case, the Board has determined that the Veteran has not 
been notified of the provisions of the VCAA, in particular 
the evidence necessary to substantiate his claim and which 
portion of the evidence is to be provided by him and which 
part VA would assist him in obtaining.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

[The Veteran has also not been notified of the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  However, 38 C.F.R. § 3.159 has been recently 
revised, and the amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]  

Furthermore, there has been a significant recent judicial 
decision concerning the VCAA that affects the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that a claimant is to be provided notice as to the 
type of evidence necessary to establish a disability rating 
and/or effective date for the disability on appeal.  Because 
the Veteran in this case has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits of the claim at this 
time.  Accordingly, this issue must be remanded for proper 
notice under Dingess, which includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Dose assessment

Service connection may be granted for certain diseases on a 
presumptive basis in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2008).  The presumptive period for exposure to radiation for 
the United States occupation of Hiroshima or Nagasaki, Japan 
is between August 6, 1945 and July 1, 1946.  See 38 C.F.R. 
§ 3.309 (d)(3)(ii)(B) (2008).  The term "occupation of 
Hiroshima or Nagasaki, Japan" is defined as "official 
military duties within 10 miles of the city limits or either 
Hiroshima or Nagasaki, Japan."  See 38 C.F.R. 
§ 3.309(d)(3)(vi) (2008).

The Veteran contends that he was exposed to ionizing 
radiation when he visited Nagasaki while on leave from duty 
on the U.S.S. Fallon.  He further contends that, when sailing 
to Sasebo, Japan, the ship passed within two to three miles 
of Nagasaki.  In contemplation of the Veteran's claim, the RO 
submitted a request to the Defense Threat Reduction Agency 
(DTRA) for verification that the Veteran was exposed to 
radiation.  The DTRA responded that a search had been 
conducted of deck logs and these logs indicated that the 
U.S.S. Fallon was docked at Sasebo from September 22 to 
September 23, 1945 and from October 6 to October 13, 1945, 
but there was no verification of the Veteran having left the 
ship and gone to Nagasaki.  The statement further noted that 
"Sasebo is approximately 30 miles from Nagasaki."  The 
Veteran is therefore not considered to be a "radiation-
exposed veteran" as that term is defined by regulation.  See 
38 C.F.R. §§ 3.309(d)(3)(i) & (ii).

However, if a veteran is shown to have a radiogenic disease, 
as defined by 38 C.F.R. § 3.311 (2008), the procedural 
advantages prescribed in that regulation may be used in 
developing and adjudicating a service connection based on 
radiation exposure.  The Veteran has submitted evidence of a 
radiogenic disease under 38 C.F.R. § 3.311.  Pertinent to 
this claim, 38 C.F.R. § 3.311 provides that when it is 
contended that a radiogenic disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and nature of the radiation dose or doses and 
that a request will be made for available records and that 
all such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate.  See 38 C.F.R. § 3.311(a).  

In short, under 38 C.F.R. § 3.311 all that is required for a 
dose assessment is the presence of a radiogenic disease and a 
contention that such disease is related to radiation exposure 
during service.  Both conditions have been met.
The Board is therefore remanding the Veteran's case to fully 
comply with the provisions of the regulation.  

The Veteran's complete service personnel records, which are 
not of record and can verify his presence in Hiroshima in 
1945, should be obtained.  Further, the deck logs of the 
U.S.S. Fallon should be reviewed for details of the route the 
ship took to Sasebo and whether it passed within 10 miles of 
Nagasaki at any time.  

With respect to the dose assessment, development on remand 
should also ensure that all due consideration be accorded to 
the May 2003 report of the National Research Counsel (NRC) of 
the National Academies titled, "A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency."  The NRC's report calls into substantial question 
the accuracy of DNA dose reconstructions, describing them as 
"highly uncertain," as the "degree of underestimation of 
upper bounds is substantial in many cases," and that as a 
result, "veterans are not always given the benefit of the 
doubt in developing exposure scenarios and assessing film-
badge data."

In a recent non-precedential decision which also involved a 
claim based on exposure to ionizing radiation, a judge for 
the Court instructed the Board on remand to address the 
concerns raised by the NRC's report of May 2003.  See Russell 
v. Principi, No. 02-1562 (November 4, 2003).  Single judge 
decisions of the Court have no precedential weight, but these 
decisions may be cited "for any persuasiveness or reasoning 
[they] contain."  See Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992).  Accordingly, as this case is being remanded to 
ensure compliance with 38 C.F.R. § 3.311, further development 
and readjudication of the Veteran's ionizing radiation claim 
must be undertaken with consideration of the matters raised 
in the NRC report of May 2003 regarding dose assessments.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective 
VCAA notice which complies with 
the notification requirements of 
the VCAA, to include the evidence 
necessary to substantiate his 
claims and which portion of the 
evidence is to be provided by him 
and which part VA would assist 
him in obtaining.  The Veteran 
should also be provided with the 
notification requirements as 
outlined by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Request the Veteran's 
complete service personnel 
records from the National 
Personnel Records Center (NPRC) 
and other appropriate sources.  

3.  Request from the National 
Archives and Records 
Administration (NARA), and other 
appropriate sources, deck logs 
for the U.S.S. Fallon for the 
months from September 1945 
through October 1945 that reflect 
the location of the ship as it 
traveled to and from Sasebo, 
Japan.  

4.  All requests and responses 
relevant to the above actions, 
positive and negative, should be 
associated with the claims file.

5.  VBA should then forward the 
case to the Under Secretary for 
Health in order to obtain a 
radiation dose assessment as 
required under 38 C.F.R. 
§ 3.311(a).  Thereafter, VBA 
should review the record and 
ensure that all actions have been 
conducted and completed in full, 
including all additional 
development required under 38 
C.F.R. § 3.311 following 
obtaining radiation dose 
information.  Furthermore, as 
alluded to above, the development 
on remand should include 
consideration of the concerns 
regarding dose assessments raised 
in the NRC's report of May 2003.

6.  After completing the above 
actions and any other development 
as may be indicated by any 
response received as a 
consequence of the actions taken 
in the preceding paragraphs, the 
Veteran's service connection 
claims should be readjudicated, 
to include all evidence received 
since the October 2005 statement 
of the case.  The Veteran and his 
representative should then be 
issued another supplemental 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


